SMITH, Judge,
dissenting:
I can not agree that the majority’s reassessment ensures that appellant’s reassessed sentence is one that meets the requirements of Sales and its predecessors. In Sales, the Court of Military Appeals stated that:
[i]n some cases, the Court of Military Review may conclude that it cannot reliably determine what sentence would have been imposed at the trial level if the error had not occurred. Under these circumstances, a rehearing on sentence is in order. Cf. United States v. Gibson, 11 M.J. 435 (C.M.A.1981); United States v. Voorhees, 40 U.S.C.M.A. 509, 16 C.M.R. 83 (1954).
Id. at 307.
I recognize that determining that a reassessment ensures that an accused is sentenced as he would have been, absent error, is by necessity a subjective endeavor and that Sales does not require clairvoyance on the part of convening authorities and appellate judges when they reassess. However, the right to be sentenced by a sentencing authority, embodied in Article 52 of the UCMJ, 10 U.S.C. § 852, cannot be circumvented at the appellate level or by a convening authority unless it can be “reliably determined” that nothing less than the sentence, as reassessed, would have been imposed at the trial level. In this case a noncommissioned officer (a promotable Sergeant First Class) with 18 years service was sentenced by an officer and enlisted court for the offenses of rape and adultery. The majority now reassesses, considering the offense of adultery only, and determines that nothing less than the reassessed sentence would have been adjudged by the courtmembers. In this case, there is in reality no sentence to reassess because of the vast difference in the severity of and the punishment authorized for the dismissed offense and the affirmed offense. I am unable to reliably reassess and believe *604that, absent a reassessment to “no punishment,” Sales requires a rehearing on sentence. My brothers have not reassessed appellant’s sentence but have instead sentenced him.